 In the Matter of A.GOODMAN&SON,EMPLOYERandAUGUSTO PIG-NEDOLI, PETITIONERandBAKERY & CONFEXTIONERY WORKERS INTER-NATIONAL UNION OF AMERICA,A. F. L., LOCAL 102, UNIONCase No. 9-RD-13.-Decided April23, 1948Drechsler & Leff,byMr. Mortimer Horowitz,of New York City,for the Employer.Mr. Renato Pirosseno,of North Bergen, N. J., for the Petitioner.Mr. Sigmund Goldstein,ofNew York City, andMr. UmbertoGualtieri,of Brooklyn, N. Y., for the Union.Herman E. Cooper,byMr. M. R. Ostrin,of New York City; andMr. Me';m,an Gund,of New York City, for the International.DECISIONANDORDERUpon a petition for decertification duly filed, hearing in this casewas held at New York City, on January 13, 1948, before GeorgeTuritz, hearing officer.During the course of the hearing, a motionwas made by Bakery & Confectionery Workers International Unionof America, AFL, herein called the International, to dismiss this pro-ceeding.For reasons stated in Section III, below, the motion isgranted.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERThe Employer, a New York corporation, is engaged in the businessofmanufacturing, selling, and distributing matzoths, noodles, andmacaroni products.Approximately 85 percent of the raw materialsused by the Employer is shipped to its plant from points outside theState of New York, and 20 percent of the products manufactured at77 N. L R. B, No 40.297 298DECISIONS OF NATIONAL LABOR RELATIONS BOARDits plant is shipped to points outside of the State of New York. TheEmployer does an annual business of approximately $750,0001We find that the Employer is engaged in commerce within themeaning of the National Labor Relations Act.II.THE PARTIES INVOLVEDThe Petitioner, an employee of the Employer, asserts that the Unionisno longer the representative of the employees of the noodle andmacaroni department in the Employer's plant as defined in Section9 (a) of the amended Act.Bakery & Confectionery Workers International Union of America,a labor organization affiliated with American Federation of Labor,herein called the International, admits to membership employees ofthe Employer.The Union, Local 102 of the International, a labor organizationaffiliatedwith American Federation of Labor, has been recognizedby the Employer as the representative of its employees in the noodleand macaroni department of the Employer's plant.III.THEALLEGED QUESTION CONCERNING REPRESENTATIONOn October 4, 1939,2 the Board certified Local 94 of the Internationalas the bargaining representative of employees at the Employer's plant,including seasonal employees, but excluding drivers, salesmen, super-visors, and clerical employees.It was not disputed at the hearingthat Local 168 is the successor to Local 94.Local 168, though servedwith notice, made no appearance at the hearing on this petition.Local 102 of the International is named in the petition as the recog-nized bargaining agent for employees in the noodle and macaronidepartment since October 1939.The last contract between Local 102of the International and the Employer covering these employeesexpired on October 1, 1947.During the hearing on the instant petition, Local 102 of the Inter-national admitted that it does not presently claim to be the exclusivebargaining representative of employees in the noodle and macaronidepartment.The International concurred with the position of Local102.The Employer then stated that it would not recognize Local 102as the bargaining representative of employees in the noodle and maca-roni department.iThese findings are based on the record in an earlier proceeding,Matter of A. Goodman& Son, 14 N L. R. B. 1213.The instant proceeding does not indicate any substantialchange in the Employer's business.215 N. L. R. B. 265. A. GOODMAN & SON299Local 102 of the International,the previously recognized bargainingrepresentative,disclaims interest in representing the noodle and maca-roni employees; 3the Employer takes the position that it will not recog-nize Local 102 as the representative of the noodle and macaroniemployees ; the International moves to dismiss this proceeding ; thePetitioner does not object to a dismissal of the petition without an elec-tion.We therefore find that no question exists concerning the repre-sentation of the Employer's employees in the noodle and macaronidepartment,within the meaning of Section 9(c) (1) and Section 2(6) and(7) of the Act.We shall,accordingly,dismiss the instantpetition.ORDERUpon the basis of the above findings of fact and the entire recordin the case, the National Labor Relations Board hereby orders that thepetition for decertification of representatives be, and it hereby is,dismissed.MEMBER REYNOLDStook no part in the consideration of the aboveDecision and Order.8Local 102's disclaimer is hereby construed as a relinquishment of its claim to representthe employees in the noodle and macaroni department.